 

AMENDMENT NO. 1 TO

STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made as
of the 16th  day of December 2019 (the “Effective Date”) by and between Axim
Biotechnologies, Inc., a Nevada corporation (the “Company”), and Cross &
Company, a Nevada corporation (the “Purchaser”).

 

RECITALS

 

WHEREAS, on September 14, 2017, the Securities and Exchange Commission (the
“SEC”) declared effective the Company’s Registration Statement on Form S-3,
filed by the Company on August 24, 2017 (the “Registration Statement”);

 

WHEREAS, on April 18, 2018, the Company filed a related Prospectus and
Prospectus Supplement with the SEC covering the Stock Purchase Agreement, dated
April 16, 2018 by and between the Company and Purchaser, pursuant to which the
Company agreed to issue and sell and the Purchaser agreed to purchase shares of
common stock pursuant to the Registration Statement (the “S-3 Shares”), through
various purchases, having an Unadjusted Purchase Price (as defined in the
Agreement) of up to $50 million in the aggregate (not to exceed the number of
S-3 shares available under the Registration Statement), according to the terms
and subject to the conditions set forth therein.

 

WHEREAS, the Company and the Purchaser desire to amend the terms of the
Agreement on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration for the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

 AGREEMENT

 

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the same meaning ascribed to such term as set forth in the Agreement. 

 

2. Amendment to Section 1(c). Section 1(c) of the Agreement shall be deleted in
its entirety and shall be replaced with the following: 

 

“Adjusted Purchase Price; True-Up Payment. If the Adjusted Purchase Price (as
defined below) of the S-3 Shares sold to Purchaser pursuant to any particular
Notice of Intent is less than the Unadjusted Purchase Price for such S-3 Shares,
the Company shall (subject to Section 1((d) refund and pay to the Purchaser, in
cash, the amount that the Unadjusted Purchase Price is greater than the Adjusted
Purchase Price (the “True-Up Payment”). Notwithstanding the foregoing, in any
Adjustment Period (as defined below) for which the lowest trading price is less
than 50% of the Unadjusted Purchase Price, then the True-Up Payment shall be
limited to the greater of (i) an amount that when added to the Total Net
Proceeds realized by Purchaser from the sale of the S-3 Shares acquired pursuant
to any particular Notice (that are subject to a True-Up Payment) is equal to
150% of the Unadjusted Purchase Price for the S-3 Shares applicable to the
True-Up Payment, or (ii) an amount that when added to the Total Net Proceeds
realized by Purchaser from the sale of the S-3 Shares acquired pursuant to any
particular Notice (that are subject to a True-Up Payment) is equal to 100% plus
1%, for each trading day in the Adjustment Period (as defined below), of the
Unadjusted Purchase Price for the S-3 Shares applicable to the True-Up Payment.
For purposes of this Agreement, “Total Net Proceeds” shall mean the gross
proceeds received by Purchaser from the sale of the applicable S-3 Shares less
brokerage fees. If the Adjusted Purchase Price is greater than the Unadjusted
Purchase Price, there shall be no True-Up Payment due from the Company to the
Purchaser and no payment due from the Purchaser to the Company.

 

The “Adjusted Purchase Price” shall be equal to 92.5% of the lowest trading
price of the Company’s common stock during the Adjustment Period times the
number of S-3 Shares purchased under the particular Notice of Intent for which
the Adjusted Purchase Price is being determined.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

The “Adjustment Period” shall mean the greater of (i) sixty (60) trading days
following DWAC receipt by Purchaser of S-3 Shares purchased pursuant to any
particular Notice, or (ii) the number of trading days that is equal to 150% of
the number of S-3 Shares (or True-Up S-3 Shares) under the particular Notice of
Intent for which the Adjusted Purchase Price is being determined divided by 25%
of the trailing average daily trading volume for the twenty (20) trading days
prior to DWAC receipt by Purchaser of S-3 Shares purchased pursuant to any
particular Notice (rounded to the nearest whole number). If any Notice is
delivered to Purchaser prior to the date on which the sale of all of the S-3
Shares (or True-Up Shares) pursuant to any prior Notice has been completed, then
the unsold S-3 Shares (or True-Up Shares) of the new Notice shall be added to
the S-3 Shares being acquired pursuant to the new Notice for purposes of
determining the Adjustment Period applicable to the new Notice. Notwithstanding
the foregoing, if there is any trading halt in the Company's common stock, the
Adjustment Period shall be extended by one day for each day, or partial day,
that the halt has been in effect. Within one (1) trading day following the
Adjustment Period, Purchaser and the Company shall determine the amount of
True-Up Payment due, if any.”

 

3. Limited Effect. Except as expressly amended and modified by this Amendment,
the Agreement shall continue in full force and effect in accordance with its
terms. Reference to this Amendment need not be made in the Agreement or any
other instrument or document executed in connection therewith or herewith, or in
any certificate, letter or communication issued or made pursuant to, or with
respect to, the Agreement, any reference in any of such items to the Agreement
being sufficient to refer to the Agreement as amended hereby.  

 

4. Counterparts. This Amendment may be executed in one or more counterparts
(including by means of facsimile or portable document format (PDF)), each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.  

 

5.Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby. 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Amendment is hereby executed as of the date first above
written.

 

COMPANY

 

AXIM BIOTECHNOLOGIES, INC.

 

By:

/s/ John W. Huemoeller II

 

John W. Huemoeller II,

 

CEO

 

“PURCHASER”

 

CROSS & COMPANY

 

By:

/s/ James R. Arabia

 

James R. Arabia,

 

President

--------------------------------------------------------------------------------

3